PER CURIAM.
We affirm the termination of Appellant’s parental rights pursuant to section 39.464(l)(c), Florida Statutes (1996). There is ample evidence in the record supporting the trial court’s detailed findings of multiple incidents of abuse and its conclusion, by even more than the required clear and convincing standard, that Appellant’s further involvement with the children threatened their physical well being and lives, irrespective of available services.
STONE, C.J., and POLEN and PARIENTE, JJ., concur.